Citation Nr: 1742196	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  10-08 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include anxiety disorder not otherwise specified (NOS) and polysubstance abuse.

2.  Entitlement to service connection for a left hip disability.

3.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Gabay


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1978 to September 1979.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction presently resides with the Pittsburgh, Pennsylvania, RO.

This matter was previously remanded by the Board in February 2012, November 2012, April 2013, September 2013, May 2014, and February 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of the left hip and low back disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The probative and competent evidence demonstrates that an acquired psychiatric disorder, to include anxiety disorder NOS, is related to active duty service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include anxiety disorder NOS and polysubstance abuse, have been met.  38 U.S.C.A. 
§§ 1101, 1110, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  Because the Veteran's claims are granted by this decision, any error related to the VCAA with respect to these claims is harmless.  See id.; see also Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009).

Merits of the Claim

The Veteran contends that he has an acquired psychiatric disorder that is etiologically related to his active duty service.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See, e.g., Hickson v. West, 12 Vet. App. 247 (1999); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so. Owens v. Brown, 7 Vet. App. 429, 433 (1995).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.        § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Regarding the requirement of a current diagnosis, outpatient treatment records from the Bronx VA Medical Center from April 1997 show alcohol abuse.  In a June 2013 VA examination, the Veteran was diagnosed with polysubstance dependence and anxiety disorder, though the examiner was unable to attribute individual symptoms to each disorder.  As such, there is sufficient evidence to conclude he has a current diagnosis of an acquired psychiatric disorder.

Regarding the requirements of an in-service incurrence, clinical treatment records from the National Personnel Records Center show medical treatment for ethanol abuse  while in service.  Further, throughout the appeals period, the Veteran has described an episode in service where the Veteran was instructed to go into a gas chamber, remove his mask, and breathe normally.  Almost immediately thereafter, he began choking and he attempted to exit the chamber.  The Veteran was immediately ordered to re-enter the gas chamber.  The Veteran stated that upon re-entering the chamber, he panicked, grabbed another soldier's gas mask, ran out of the chamber, and collapsed.  In the months following, the Veteran reported experiencing frightening nightmares that would awake him from his sleep.

After this in-service incurrence, the record indicates that Veteran began pulling out his hair.  This behavior continued until at least 2009, well after service, which is reflected by a statement by E. M., the Veteran's godmother.

In a June 2011 statement, the Veteran stated that on at least six occasions, he was seen by a psychiatric specialist at Fort Sam Houston for severe anxiety disorder.  The Veteran reported that he repeatedly asked to be seen by a military psychiatrist, but was cautioned by the specialist that doing so would result in "this going into [his] permanent record and thereby jeopardize future gainful employment with any government agency."

The Veteran's DD-214 states that he was AWOL for 53 days during active duty.  The Veteran reported in his June 2011 statement that this absence was due to anxiety attacks while in service.

In an April 2013 statement, the Veteran's mother  reported that upon discharge from service, the Veteran had pulled out hair from the sides of his head and had no eyebrows.  According the Veteran's mother, the Veteran told her that "as much as he tried he couldn't stop pulling out his hair, and that this disability started a short time following a gas chamber drill in basic training."

In light of the above, the Board finds the following evidence should be afforded the greatest amount of weight: (1) the Veteran's medical evidence of current diagnoses of anxiety disorder and polysubstance abuse, (2) the statements of support which noted that the Veteran's psychiatric symptoms increased after his return from active duty service, and (3) the Veteran's competent and credible statements reporting his ongoing symptomatology and in-service anxiety.  The evidence tends to show that the Veteran's current condition is at least as likely as not related to anxieties experienced during the his active duty service.

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that service connection for an acquired psychiatric disorder, to include major depressive disorder and anxiety disorder has been established.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for an acquired psychiatric disorder, to include anxiety disorder and polysubstance abuse, is granted.


REMAND

The Board has remanded this matter six times previously, it is only with the sincerest regret that this matter must once again be remanded by the Board.    

The Veteran contends that he currently has left hip and lower back disabilities, and that these conditions are etiologically related to his active duty service and/or secondarily related to his now service-connected acquired psychiatric disorder.  VA treatment records from as far back as 2008 show that the Veteran has been treated for left hip osteoarthritis.  However, the evidence of record does not indicate that the Veteran has ever been diagnosed with a lower back condition, despite his contentions of low back pain.  The Veteran has not undergone a VA examination for either his left hip or lower back.  As such, the Board finds that a VA examination is warranted to determine whether the Veteran has a currently diagnosed left hip or lower back condition that is etiologically related to service and/or secondarily related to his now service-connected acquired psychiatric disorder.  Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a  medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2015); See also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to obtain and associate with the claims file any outstanding private and VA medical records.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any left hip and lower back condition.  The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  The examiner should elicit a complete history from the Veteran.

a. The claims file and a copy of this remand must be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated.

b.  The examiner must consider the Veteran's lay testimony and note in his or her report whether there is a medical basis for corroborating or discounting the credibility or reliability of the Veteran.

c.  For any disability diagnosed, the examiner must specifically opine whether that disability (1) began during service, or (2) is related to any incident of service.

d. The examiner must also address whether any left hip or low back disability  was caused by or aggravated by the Veteran's service-connected disabilities.  

e.  In all conclusions, the examiner must identify and explain the medical bases of his or her opinion with reference to the claims file.

f.  The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran.  By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim.  These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; and whether the examiner explained the factual and medical bases for any opinion.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claim should be re-adjudicated.  If the claim is denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


